In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00176-CR



          VININCE PAUL JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 402nd District Court
                 Wood County, Texas
             Trial Court No. 23,386-2017




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION
       Vinince Paul Jones pled guilty to and was convicted of evading arrest or detention with a

motor vehicle. Pursuant to the terms of his plea bargain agreement with the State, Jones was placed

on community supervision for ten years and was ordered to pay a $500.00 fine and courts costs.

The terms and conditions of Jones’s community supervision incorporated the trial court’s orders

and also required him to refrain from committing another offense. The State moved to revoke

Jones’s community supervision, alleging that Jones caused bodily injury to his girlfriend by

choking her. After the trial court found the State’s allegation true, it revoked Jones’s community

supervision, sentenced him to ten years’ imprisonment, imposed the originally assessed $500.00

fine, and ordered him to pay $413.00 in court costs.

       On appeal, Jones raises issues common to his appeal in companion case number 06-19-

00175-CR. Jones argues that the trial court erred in admitting hearsay, insufficient evidence

supports the revocation, and the fine originally assessed when Jones was placed on community

supervision should be removed because it was not orally pronounced at the revocation hearing.

       We addressed these issues in detail in our opinion of this date on Jones’s appeal in cause

number 06-19-00175-CR. For the reasons stated there, we likewise conclude here that (1) the trial

court did not abuse its discretion in overruling Jones’s hearsay objection, (2) sufficient evidence

supports the trial court’s revocation of Jones’s community supervision, and (3) the fine was

properly assessed.




                                                2
      We affirm the trial court’s judgment.




                                              Scott E. Stevens
                                              Justice

Date Submitted:      February 18, 2020
Date Decided:        February 19, 2020

Do Not Publish




                                                 3